Citation Nr: 0506406	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  98-05 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to an increased rating for second and third 
degree burns of the right leg, currently evaluated as 20 
percent disabling.

2. Entitlement to an increased rating for second and third 
degree burns of the left leg, currently evaluated as 20 
percent disabling.

3. Entitlement to the initial assignment of a rating in 
excess of 10 percent for post-traumatic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel
INTRODUCTION

The veteran had active service from December 1965 to December 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied ratings in excess of 20 
percent for the veteran's residuals of burns of the lower 
extremities (each leg rated 20 percent), and a November 1997 
RO decision, which granted service connection and assigned a 
10 percent rating for post-traumatic headaches.  

In October 2002, pursuant to the veteran's request in his 
March 1998 substantive appeal, the Board remanded this case 
for a Travel Board hearing.  The hearing was scheduled in 
August 2002, but this letter was returned as undeliverable.  
The RO subsequently rescheduled the Travel Board hearing, and 
the veteran was notified at a new address.  This letter was 
not returned.  The presumption of regularity applies and it 
is presumed that the veteran was notified of the hearing.  
However, he failed to report for this hearing without 
providing good cause; thus, his Travel Board hearing request 
is deemed withdrawn.  See 38 C.F.R. § 20.704 (2004).  

In April 2003, the Board remanded the case for further 
development in accordance with the Veterans Claims Assistance 
Act of 2000.  The requested development has been completed 
and the Board proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claims.  

2.  The service-connected second and third degree burns of 
the right leg are manifested by scared areas measuring 158 
square centimeters.  

3.  The service-connected second and third degree burns of 
the left leg are manifested by scared areas measuring 144 
square centimeters.  

4.  The veteran's service-connected post-traumatic headaches 
are manifested by some attention deficits and, prior to 
December 30, 2003, were not prostrating in nature, lasting 
approximately 15 minutes and occurred an average of once a 
week.   

5.  Since December 30, 2003, the veteran's service-connected 
post-traumatic headaches have been analogous to migraine 
headaches with prostrating attacks occurring at least once a 
month over the last several months; the headaches have not 
been very frequently prostrating and prolonged to a degree 
that produce severe economic inadaptability.

6.  The preponderance of the evidence is against a diagnosis 
of multi-infarct dementia attributable to the veteran's 
service-connected brain trauma.    


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
second and third degree burns of the right leg, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, Code 7801 (before August 30, 2002; 2004).  

2.  The criteria for a rating in excess of 20 percent for 
second and third degree burns of the left leg, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, Code 7801 (before August 30, 2002; 2004).  

3.  The criteria for the assignment of an initial rating in 
excess of 10 percent for post-traumatic headaches, prior to 
December 30, 2003, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.20, 4.7 
and Codes 8045, 8999-8100, 9304 (2004).  

4.  The criteria for the assignment of a staged 30 percent 
rating for post-traumatic headaches, since December 30, 2003, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.20, 4.7 and Codes 8045, 8100, 
9304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters of May 2001 and April 2003 
discloses that they complied with all the requirements as 
described by the Court.  Particularly, the wording of both 
VCAA notice letters adequately informed the claimant that he 
should, "Please tell us whether there is any additional 
information or evidence that you think will support your 
claim (emphasis added)."  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was impossible in this case because the initial unfavorable 
decision was issued in 1997, years before the effective date 
of the new law.  However, in April 2003, the case was 
previously remanded by the Board to insure VCAA compliance 
and the RO has taken the necessary steps.  An additional 
remand and further delay are not warranted.  Moreover, the 
file reflects a continuous flow of information to the 
veteran.  The rating decisions, the statements of the case, 
and supplemental statements of the case, as well as the VCAA 
letters and other correspondence, notified the veteran and 
his representative of the status of the evidence as it was 
developed and of the need for substantiating evidence from 
him.  Any deficits in the original notice were cured long 
before the case came to the Board and are no more than non-
prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  There is no evidence that Social Security 
Administration medical records exist.  The veteran has been 
examined by VA and a medical opinion rendered.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  There is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001) [citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) for the holding that VCAA does not apply 
where there is extensive factual development, reflected both 
in the record on appeal and the Board's decision, which 
indicates no reasonable possibility that further assistance 
would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Second and Third Degree Burns of the Right and Left Legs

Criteria.  Service-connected disabilities are rated in 
accordance with a schedule of ratings, which are based on 
average impairment of earning capacity.  The rating schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of disease and injuries encountered 
as a result of or incident to military service.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such injuries in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

Prior to August 30, 2002, third degree burn scars were rated 
as follows:                   
Area or areas exceeding 1 square foot (0.1 sq. m.)	
	40 percent
Area or areas exceeding one-half square foot (0.05 sq. 
m.)	30 percent
Area or areas exceeding 12 square inches (77.4 sq. cm.)
	20 percent
Area or areas exceeding 6 square inches (38.7 sq. cm.)	
	10 percent
Note (1): Actual third degree residual involvement 
required to the extent shown under 7801.                                         
Note (2): Ratings for widely separated areas, as on two 
or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately 
rated and combined.         
38 C.F.R. Part 4, § 4.118, Code 7801 (1997).  

Prior to August 30, 2002, second-degree burn scars were rated 
as 10 percent disabling if the area or areas approximated 1 
square foot (0.1 sq. m.).  
Note: See Note (2) under diagnostic code 7801.
38 C.F.R. Part 4, § 4.118, Code 7802 (1997).  

Prior to August 30, 2002, scars, which were superficial, 
poorly nourished, with repeated ulceration were rated as 10 
percent disabling.  
38 C.F.R. Part 4, § 4.118, Code 7803 (1997).  

Prior to August 30, 2002, scars, which were superficial, 
tender and painful on objective demonstration were rated as 
10 percent disabling.  
Note: The 10 percent rating will be assigned, when the 
requirements are met, even though the location may be on 
tip of finger or toe, and the rating may exceed the 
amputation value for the limited involvement.            
38 C.F.R. Part 4, § 4.118, Code 7804 (1997).  

Effective August 30, 2002, scars, other than head, face, or 
neck, that are deep or that cause limited motion are rated as 
follows:
Area or areas exceeding 144 square inches (929 sq.cm.)
	40 percent
Area or areas exceeding 72 square inches (465 sq. cm.)	
	30 percent
Area or areas exceeding 12 square inches (77 sq. cm.)	
	20 percent
Area or areas exceeding 6 square inches (39 sq. cm.)	
	10 percent
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.  
Note (2): A deep scar is one associated with underlying 
soft tissue damage.
38 C.F.R. Part 4, § 4.118, Code 7801 (2004).  

Effective August 30, 2002 scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion will be rated as 10 percent disabling if the area or 
areas are 144 square inches (929 sq. cm.) or greater.  
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.
38 C.F.R. Part 4, § 4.118, Code 7802 (2004).  

Effective August 30, 2002, superficial, unstable scars will 
be rated as 10 percent disabling.  
Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the 
scar.
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.
38 C.F.R. Part 4, § 4.118, Code 7803 (2004).  

Effective August 30, 2002 7804 superficial scars, which are 
painful on examination, will be rated as 10 percent 
disabling.  
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.
Note (2): A 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.
38 C.F.R. Part 4, § 4.118, Code 7804 (2004).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

Background.  In considering the severity of the disability, 
the Board has reviewed the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2 (2004).  The service medical records 
show the veteran sustained second and third degree burns to 
both lower extremities in April 1967.  The burns were 
debrided and treated with split thickness skin grafting.  The 
Board has considered all the evidence of record.  However, 
the most probative evidence of the degree of impairment 
consists of records generated in proximity to and since the 
claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  

On VA examination, in November 1996, the veteran reported 
that his legs occasionally swell and hurt and the grafts pop 
open and bleed.  Standing was limited to 15 to 20 minutes at 
a time.  The doctor diagramed the lower extremity scars.  On 
the right lower extremity, the thigh had a 15 centimeters by 
7 centimeters (105 square centimeters) donor site scar; a 17 
centimeters by 13 centimeters (221 square centimeters) skin 
graft over the shin for a third degree burn, a 5 centimeters 
by 3 centimeters (15 square centimeters) third degree burn on 
the ankle and a 2 centimeters by 1 centimeter (2 square 
centimeters) second degree burn on the foot.  On the left 
lower extremity, the thigh had a 12 centimeters by 6 
centimeters (72 square centimeters) donor site scar; a 16 
centimeters by 11 centimeters (176 square centimeters) skin 
graft over the shin for a third degree burn, a 4 centimeters 
by 2 centimeters (8 square centimeters) third degree burn on 
the ankle and a 3 centimeters by 1 centimeter (3 square 
centimeters) second degree burn on the foot.  

On the July 1997 VA examination, the veteran reported that 
the skin on his legs was very thin and if he stood for a 
prolonged period, it would become tight, break open and 
bleed.  When it healed, a scab formed.  The skin hurt when it 
became tight and when it began healing.  The examiner 
reported that the left leg had a 22 centimeters by 13 
centimeters (286 square centimeters) irregular scar extending 
all the way from the medial to the lateral aspect of his left 
lower leg.  The skin was very dry.  It was peeling and there 
were numerous scabs that were starting to heal.  He also had 
a 9 centimeters by 5 centimeters (45 square centimeters) scar 
on the left lower leg, just above the medial malleolus, which 
was well-healed and nontender.  Examination of the right leg 
revealed a 141/2 centimeters by 151/2 centimeters (225 square 
centimeters) scar on the medial aspect of the right lower 
leg.  Which was healed and nontender.  There was a 24 
centimeters by 11 centimeters (264 square centimeters) scar 
on the right thigh, from a donor graft site, which was healed 
and nontender.  Gait was normal.  Muscle strength was 5/5 
throughout.  Reflexes were 2+ throughout.  Pinprick sensation 
was intact throughout.  

VA clinical records are in evidence.  In April 1998, the 
veteran reported that he had tripped over a sign two days 
earlier and that his left leg hurt when he walked.  He was 
found to have two open areas within the skin graft on the 
left leg.  They were warm and tender to the touch.  The 
examiner noted that the graft site on the right leg was also 
warm and tender to the touch.  The left leg also had a 
bruised and raised area below the graft site.  The assessment 
was blunt trauma to the left lower leg.  A Doppler ultrasound 
study showed no evidence of deep venous thrombosis.  
Treatment recommendations included medication and compresses.  

In May 1998, the veteran complained of chronic leg pain.  A 
clinical note, dated later that month, shows he reported 
tingling and burning in the legs since he sustained his 
bilateral lower extremity burns.  He noticed burning in his 
thighs as well.  The continuing VA clinical notes, through 
June 2004, do not reflect further complaints or findings 
pertaining to the leg burns.   

The veteran's legs were examined by VA in June 2004.  Color 
photographs were taken of his legs and added to the file.  
The veteran gave a history of his lower extremities being 
burned by fuel during service.  The scars had long since 
healed.  The scars did tend to ache if he stood on his feet 
for two or three hours.  The examiner noted that the veteran 
walked normally.  The scar on the right leg, between the knee 
and the ankle, was 10 centimeters by 14 centimeters (140 
square centimeters).  It was light, nontender, not raised or 
depressed.  There was a lack of hair growth.  The scar on the 
left lower extremity, at the same level, was 10 centimeters 
by 12 centimeters (120 square centimeters) and was again flat 
and nontender, with no fixation or attachment.  There were 
smaller scars over the medial aspects of both ankles.  The 
scar on the right ankle was 3 centimeters by 6 centimeters 
(18 square centimeters) and the scar on the left ankle was 4 
centimeters by 6 centimeters (24 square centimeters).  The 
scars were nontender, light in color, with no attachment or 
other abnormality.  The scars were well removed from the 
knees and did not affect lower extremity joint motion.  The 
diagnosis was residuals of second and third degree burns of 
the right and left lower extremities.  The examiner specified 
that there were no other residuals involving the left or 
right lower extremities, with regard to the scars.  

Analysis.  Initially, the Board notes that, under both old 
and new rating criteria, the donor graft scars are not 
compensable unless they are unstable, ulcerated, painful or 
tender, or limit function of the part affected.  38 C.F.R. 
Part 4, § 4.118, Code 7803, 7804, 7805.  The Board is 
cognizant of the isolated finding of a warm and tender graft 
site area on the right leg reported in April 1998, but 
physical examinations before and since then show no tender 
scar by palpation or objective demonstration.  Since the 
preponderance of the medical evidence shows that the graft 
scars are not symptomatic, the preponderance of evidence is 
against assigning a compensable rating to the donor graft 
site scars.  38 C.F.R. § 4.31.  

Under the criteria in effect prior to August 30, 2002, third 
degree burn scars required an area or areas exceeding one-
half square foot (0.05 square meter) for a 30 percent rating.  
The Board notes that the scarring must exceed that 
measurement, not merely approximate it for the next higher 
evaluation.  Cf. 38 C.F.R. § 4.7.  The new change liberalized 
the requirement somewhat, so that the rating was not just for 
burn scars but for any scars, other than head, face, or neck, 
that are deep or that cause limited motion.  The measurements 
were also changed slightly so that, for a 30 percent rating, 
the involved area or areas had to exceed 72 square inches 
(465 square centimeters).  Review of the medical reports 
shows that the total area involved on either leg never 
exceeded 72 square inches (465 square centimeters), as 
required for the next higher rating, 30 percent.  

While the veteran feels that pain and other symptoms he 
associates with the scarring warrant a higher rating, the 
measurement and description of the scars by trained medical 
professionals provides the most probative evidence as to the 
extent of the injury.  Specifically, in November 1996, the 
right leg had third degree burn scars totaling 238 square 
centimeters, while the left leg had third degree burn scars 
totaling 187 square centimeters.  On the July 1997 VA 
examination, the right leg third degree burn scarring 
measured 225 and the left leg totalled 331.  On the most 
recent examination, the right lower leg scar was 140 square 
centimeters and the right ankle scar was 18 square 
centimeters, for a total of 158 square centimeters.  On the 
left, scarring was 120 square centimeters on the leg and 24 
square centimeters on the ankle, for a total of 144 square 
centimeters.  Thus, the medical evidence repeatedly 
established that the disability does not meet the schedular 
requirements for a higher rating.  The medical evidence forms 
a preponderance of evidence against the claim, and the claim  
must be denied.  

As the preponderance of the evidence is against the claims 
for higher ratings for the veteran's burn and donor site 
scars, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); also see generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Post-Traumatic Headaches

Criteria.  As noted above, service-connected disabilities are 
rated in accordance with a schedule of ratings, which are 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

Brain disease due to trauma will be rated as follows:  Purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code (i.e.,  8045-8207).

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under diagnostic code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.
38 C.F.R. Part 4, § 4.124a, Code 8045 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20. 

Under 38 U.S.C.A. § 4.124a, Diagnostic Code 8100, migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent rating.  Migraines with 
characteristic prostrating attacks occurring on an average 
once a month over last several months warrant a 30 percent 
rating.  Migraines with characteristic prostrating attacks 
averaging one in 2 months over last several months warrant a 
10 percent rating. Migraines with less frequent attacks 
warrant a no percent rating.

Background.  The veteran sustained a laceration to the right 
temporal area with concussion while on active duty`.  A 
November 1997 rating decision granted service connection for 
headaches as a residual of the in-service head injury and 
assigned a 10 percent rating under 38 C.F.R. § 4.124a, 
Diagnostic Code 8045.  This is an appeal from the initial 
rating.  

The record contains VA clinical notes, beginning in October 
1996.  In June 1997, the veteran complained of right-sided 
head pain.  He reported the injury in service and told of 
occasional problems with headaches.  The headaches were 
described as starting above the right ear and running 
backward.  He had been having the headaches for two weeks.  

A VA neurology clinic note, of July 1997, shows that the 
veteran reported having headaches since his head injury in 
service.  They were described as sharp shooting pains to the 
right frontal area, behind the eye, lasting 1 to 3 minutes.  
He had to shut his eyes tight.  Sometimes there was a warning 
with his forehead throbbing.  They happened once or twice a 
day.  Over the past four years, the frequency had increased 
to 5 to 6 times a day.  There was no numbness, tingling, 
diplopia, or weakness.  There was dizziness with posture 
changes occasionally with headaches.  He reported that he now 
had a dull type headache all the time. There was a lot of 
right temporal tenderness.  It occasionally woke him from 
sleep.  The neurologic examination was normal.  The doctor 
expressed the opinion that the headache symptoms were very 
suggestive of cluster headaches.  

On the July 1997 VA examination, the veteran described his 
head injury in service.  He reported that he currently had 
headaches manifested by a sharp pain on the right temple, 
which extended all the way to the back of his head on the 
right side.  They lasted for about 5 to 6 minutes and 
occurred at a frequency of 4 to 5 times a day.  He said that 
there was a very sharp pain and he lost sight in both eyes.  
The pain went away on its own, after he rubbed his head.  
Ibuprofen did not help.  Examination disclosed a 17-
centimeter scar on the right frontal parietal area of the 
scalp, which was very tender to touch.  Neurological 
examination did not disclose any abnormalities.  The 
diagnosis was headaches, secondary to head trauma.  

The VA clinical records continued to reflect headache 
complaints and treatment.  In March 1998, the headaches were 
reported to start in the right parietal area and have a 
sudden onset, lasting 1 to 3 minutes (5 minutes maximum).  
They were accompanied by sweating, lacrimation, and retro-
orbital pain.  They usually occurred 3 times a day, but could 
occur from 0 to 8 times daily.  They occurred in clusters.  
They sometimes woke him from sleep.  They had a sharp, 
stabbing pain.  The veteran also reported experiencing 
chronic low-grade background headaches and a constant dull 
headache.  He also experienced nagging, throbbing headaches.  

VA clinical notes reflect continued headache complaints in 
1998.  In January 1999, it was noted that the headaches were 
cluster headaches, with a unilateral, retro-orbital location, 
with occasional unilateral lacrimation.  It was noted that 
symptoms had improved with a change in medication.  

In September 1999, a VA psychologist wrote that the headaches 
had gone from 2 to 3 times per week and that they came on 
suddenly and lasted 15 minutes.  A note, dated the next day, 
showed that they were thought to be cluster headaches with 
unilateral, retro-orbital location and occasional unilateral 
lacrimation.  

VA clinical notes continued to reflect complaints of 
headaches.  An ambulatory care note dated in September 2003 
shows the veteran reported having severe headaches lasting 5 
to 15 minutes.  He denied dizziness, nausea, or vomiting.  In 
October 2003, it was reported that the veteran had a headache 
that morning with some photophobia and mild nausea, no 
vomiting.  The headache usually started on one side although 
it often became bilateral.  There was a complaint of headache 
in November 2003.  In December 2003, the veteran gave a 
history of headaches for the past 2 to 3 days.  They started 
on the left and spread across the forehead to the right.  It 
was associated with nausea but no emesis.  He had photophobia 
and aggravation with movement.  He reported that the 
headaches were coming more often and lasting longer, 
occurring about once a week.  There was no history of 
migraine.  The assessment was post-traumatic headaches with 
migrainous features.  

A VA clinical note, dated in March 2004, shows that the 
veteran said he had a migraine for the last 3 days.  His 
doctor recommended Tylenol, but it did not help.  He reported 
photophobia, pain, and blurred vision at times.  The staff 
nurse's assessment was migraine.  An addendum later that 
month shows the veteran complained that he waited many hours 
with a bad migraine.  Eventually, pain improved with Tylenol 
and massage.  

In a VA clinical record, dated in April 2004, the veteran 
complained of migraines.  They reportedly involved the 
frontal, temporal, and parietal regions.  There were no 
visual symptoms.  They were not predictable.  They were not 
at the same time.  They seemed to be related to stress and 
anger.  There was occasional numbness in the finger and right 
cheek.  His eyes ached and bright lights hurt.  Tylenol and 
sleep helped.  They were usually gone when he woke up.  It 
was the doctor's assessment that the veteran had headaches, 
which the doctor believed likely to be migraine.  

During a VA neuropsychological consultation, in June 2004, 
the veteran began to rub his right temple and stated that he 
was getting a really bad headache.  It was described as a 
sharp pain or pinching feeling.  He said it would pass in a 
few minutes.  Tests of neuropsychological functioning 
suggested some deficits in working memory and executive 
functioning.  They were considered to be as likely as not 
secondary to the head trauma sustained while on active duty.  

The report of the June 2004 VA examination shows that the 
veteran described his head injury in service.  He said he had 
problems with attention span and also with headaches.  He 
said he was losing vocabulary and sometimes could not carry 
on a coherent conversation.  The veteran could not pay 
attention to things and could not do them in sequence and 
often could not remember and lost track of things.  He 
recalled getting into a fight after service and being hit 
over the head with a tire iron and was taken to a hospital.  
The veteran reported that he suffered from headaches.  He 
said he had some level of headache all the time.  He would 
also get sudden headaches in the left temple.  He called them 
migraines, described as a sudden pounding sensation like his 
skull was going to break.  The veteran further stated that 
his vision might become blurry and he might see sparkling 
lights.  He became nauseated, but did not throw-up.  The 
episodes used to last 1 to 2 minutes, but were now lasting 15 
minutes.  He was getting one to two a month but was now 
getting three or four a month.  He treated them with Tylenol.  
The headaches generally made him dizzy.  A computerized 
tomography scan of the head showed a low-density lesion near 
the right frontal horn, consistent with ischemia or previous 
trauma.  Neurological examination was essentially normal.  
There was some difficulty with a tandem walk with initial 
wobbling and then stepping out.  He was not balanced on heels 
or toes, but could stand in both positions briefly.  He said 
he felt slightly unsteady on the Romberg test.  On sensory 
examination, he had deceased sensation from the toes downward 
to pin and light touch.  Vibratory sense was significantly 
diminished in the toes.  Reflexes were 1+ at the ankles.  The 
remaining findings were normal.  

The June 2004 VA examination concluded with a diagnosis of 
head trauma.  The doctor again reviewed the history of head 
injury in service.  He expressed the opinion that that the 
symptoms related to the head trauma were confounded by the 
psychiatric symptoms which have elsewhere been diagnosed as 
post-traumatic stress disorder (PTSD).  The veteran's 
violence, alcoholism and erratic behavior appeared more 
related to depression and his psychiatric disorder.  
Headaches and attention deficits could be related to closed 
head trauma.  The doctor pointed out that one could not 
expect any progression of the closed head injury as the 
deficits were static when incurred.  The veteran was able to 
go to school and get a 3.9 average and therefore did not have 
severe cognitive deficits from the original head trauma.  He 
also had a longstanding history of alcohol abuse and other 
head injuries.  Those factors contributed to his progressive 
symptoms.  His headaches were initially lancinating in nature 
and had evolved to a throbbing headache with many features of 
migraine which lasted only 15 minutes but were accompanied by 
bright lights and nausea.  They were occurring on an average 
of once a week.  They were accompanied by dizziness and the 
veteran was incapacitated by the headaches.  He generally 
stood or sat and waited for the headache to pass.  It was, 
therefore, the opinion of the examiner that mild attention 
deficits could be attributed to the head injury and also a 
history of post-traumatic headaches.  Progressive dementia or 
multi-infarct dementia could not be attributed to the 
original head injury.  He veteran's progressive symptoms were 
related to the other factors described in the report.  

Analysis.  The veteran complains of headaches and asserts 
that they warrant a higher evaluation.  Diagnostic Code 8045 
specifies that purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more.  Ratings in 
excess of 10 percent for brain disease due to trauma cannot 
be assigned unless there is a diagnosis of multi-infarct 
dementia associated with brain trauma.  While there is June 
2004 CT scan evidence of a low density lesion near the right 
frontal horn of the brain, which was initially reported as 
consistent with ischemia or previous trauma, the physician 
who examined the veteran at that time considered this and 
other relevant medical evidence in the claims file and 
concluded that multi-infarct dementia could not be attributed 
to the original (in-service) head injury.  While there is 
some medical evidence of some attention deficits, the same 
physician also opined that the veteran's progressive dementia 
could not be attributed to the head injury.  (Emphasis 
added.)  There is no competent opinion to the contrary.  The 
Board finds that this medical opinion provides the 
preponderance of evidence on this point and establishes that 
the veteran's head injury residuals do not meet the criteria 
for a higher rating under Diagnostic Code 8045 or 9304.  

The Board has also considered rating the veteran's headaches 
by analogy to migraines.  There were recent assessments of 
migraine, in March and April 2004, and other clinicians have 
indicated that the veteran's headaches have some features of 
migraines, to include photophobia and nausea.  Thus, the 
Board finds that an analogy to 38 C.F.R. Part 4, § 4.124a, 
Code 8100 is appropriate.  

In reviewing the medical evidence in the claims file, the 
Board finds that, prior to December 30, 2003, the veteran's 
service-connected post-traumatic headaches were  not 
incapacitating or prostrating in nature, lasting 
approximately 15 minutes and occurring an average of once a 
week.  However, beginning with clinical evidence dated 
December 30, 2003, it is evident that the veteran's headaches 
have increased in severity.  While still apparently 
relatively short in duration, they have increased in 
frequency and intensity since that date and the June 2004 VA 
examiner classified some of these headaches as incapacitating 
in nature.  The Board finds that, since December 30, 2003, 
the veteran's service-connected post-traumatic headaches have 
been analogous to migraine headaches with prostrating attacks 
occurring at least once a month over the last several months.  
Thus, a staged 30 percent rating since that date is 
warranted.  38 C.F.R. §§ 4.20, 4.124a, Code 8199-8100; 
Fenderson v. West, 12 Vet. App. 119 (1999).  As the medical 
evidence does not show that the veteran's headaches have been 
very frequently prostrating and prolonged to a degree that 
produces severe economic inadaptability, a rating in excess 
of 30 percent is not warranted.  Id.  As the preponderance of 
the evidence is against a finding of such impairment, the 
benefit of the doubt doctrine is not applicable to this 
latter aspect of the veteran's claim.  38 U.S.C.A. § 5107(b); 
Gilbert, supra; Ortiz, supra.

Other Criteria and Extraschedular Rating  On all issues 
presented here, the potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
(2004) have been considered whether or not they were raised 
by the veteran as required by the holding of the Court in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2004).  
The Board, as did the RO (see statements of the case dated in 
November 1997 and August 1998), finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2004).  In this regard, the Board finds that 
there has been no showing by the veteran that his burn scars 
or headaches have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission of any of the disabilities 
at issue for assignment of an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  





ORDER

An increased rating for second and third degree burns of the 
right leg, currently evaluated as 20 percent disabling, is 
denied.  

An increased rating for second and third degree burns of the 
left leg, currently evaluated as 20 percent disabling, is 
denied.  

An initial rating in excess of 10 percent for post-traumatic 
headaches, prior to December 30, 2003, is denied. 

A staged rating of 30 percent for post-traumatic headaches, 
since December 30, 2003, is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.   



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


